Citation Nr: 0924039	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  00-01 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to January 28, 2003.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) from January 28, 2003, to March 9, 2006.  




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1942 to 
August 1943.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of an October 1999 rating decision 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), and was last remanded in 
January 2009.  

As of July 2005, the issues on appeal were: (1) entitlement 
to an increased rating for generalized anxiety disorder, 
higher than 30 percent from December 8, 1998, to November 18, 
2002, and higher than 50 percent on and after November 19, 
2002; (2) entitlement to an increased rating for bronchitis 
with COPD, evaluated as 10 percent disabling; and (3) 
entitlement to TDIU.  A June 2006 rating decision, issued 
while the appeal was on remand status, (1) proposed a finding 
of incompetency; (2) granted a 100 percent rating for 
generalized anxiety disorder, effective March 9, 2006; and 
(3) established entitlement to Dependents' Educational 
Assistance (DEA), also effective March 9, 2006.  

In September 2006, the Veteran filed a statement indicating 
his disagreement with the "March 9, 2006 effective date in 
Decisions 1 and 2" of the June 30, 2006, rating decision.  
Pursuant to the Board's May 2007 remand, VA's Appeals 
Management Center (AMC) provided the Veteran with a statement 
of the case in September 2008 regarding the issues concerning 
an effective date earlier than March 9, 2006, for assignment 
of a TDIU and for eligibility for DEA.  No communication has 
subsequently been received from the Veteran.  Because the 
Veteran has not indicated his intent to continue his appeal 
("substantive appeal"), no appeal concerning those issues 
is currently before the Board.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2008).  

The Board observes that a TDIU cannot simultaneously be in 
effect with a total (100 percent) schedular rating, which, 
here, has been in effect since March 9, 2006.  See 38 C.F.R. 
§ 4.16(a) (2008) ("Total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total . . .").  Thus, the issue in this regard concerns only 
the Veteran's entitlement prior to March 9, 2006.  

In a decision in January 2009, the Board denied an increased 
rating for bronchitis with chronic obstructive pulmonary 
disease (COPD) and also denied increased ratings for two 
periods for generalized anxiety disorder.  But the Board 
granted an increased rating for generalized anxiety disorder 
for the period from January 28, 2003, to March 8, 2006.  The 
Board then remanded the case for the RO to consider the issue 
of entitlement to a TDIU prior to March 9, 2006, in light of 
the increased rating.  A rating decision in March 2009 
effectuated the Board's grant and a supplemental statement of 
the case in June 2009 continued the denial of a TDIU prior to 
March 9, 2006.  

In light of action taken herein, the Board has characterized 
the issues as set forth on the first page of this decision.  

Finally, the Board's May 2007 remand and January 2009 
decision referred the issue raised by the Veteran's September 
2006 statement that the June 2006 rating decision failed to 
decide the issue of a permanent, total rating pursuant to 38 
C.F.R. § 3.340.  The record does not reflect that the RO or 
the AMC has taken any action concerning that issue.  
Therefore, it is again REFERRED to the RO for appropriate 
action.  On this matter, the Board again notes that, in June 
2006, entitlement to DEA, effective March 9, 2006, was 
established based on a service-connected disability 
(generalized anxiety disorder), deemed totally disabling and 
permanent.  


FINDINGS OF FACT

1.  Prior to January 28, 2003, the Veteran was not precluded 
from obtaining and retaining substantially gainful employment 
due to his service-connected disabilities.  

2.  From January 28, 2003, to March 9, 2006, the Veteran's 
service-connected disabilities precluded him from obtaining 
and retaining substantially gainful employment.  




CONCLUSIONS OF LAW

1.  The veteran was not individually unemployable by reason 
of service-connected disability prior to January 28, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2008).  

2.  From January 28, 2003, to March 9, 2006, the criteria 
were met for a total disability rating based on individual 
unemployability due to service-connected disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.1, 4.15, 4.16, 4.19 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

It was held in Van Hoose v. Brown, 4 Vet. App. 361 (1993), 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his/her case outside the 
norm.  38 C.F.R. §§ 4.1, 4.15.  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he/she can find 
employment.  Moreover, there is no statute or regulation 
which requires VA to conduct a job market or employability 
survey to determine whether a claimant is unemployable as a 
result of one or more service-connected disabilities.  See 
Gary v. Brown, 7 Vet. App.  229 (1994); see also Beaty v. 
Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

As discussed above, the issue in this case concerns 
entitlement to a TDIU prior to March 9, 2006.  The Veteran's 
claim for a TDIU was received in December 1998.  Prior to 
March 2006, service connection was in effect for bronchitis 
with COPD, rated 10 percent from 1994; and for generalized 
anxiety disorder, rated 30 percent beginning in December 
1998, 50 percent beginning in November 2002, and 70 percent 
beginning in January 2003.  From December 1998 to November 
2002, the Veteran's combined rating was 40 percent; from 
November 2002 to January 2003, it was 60 percent; and from 
January 2003 to March 2006, it was 70 percent.  

Thus, prior to January 2003, the percentage criteria of 
§ 4.16 were not met, whereas beginning in January 2003, they 
were met.  Nevertheless, to warrant assignment of a TDIU, the 
regulations still require that the evidence show that the 
Veteran was unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities for the period in question.  

The record shows that the Veteran has numerous, significantly 
disabling, non-service-connected disabilities, including 
residuals of a right lower lobectomy for empyema; non-
Hodgkin's lymphoma of the right lung, with subsequent 
chemotherapy; status post-pacemaker insertion; hypertension; 
non-insulin-dependent diabetes mellitus; hyperlipidemia; 
gout; benign prostatic hypertrophy; and decreased vision due 
to macular degeneration and bilateral cataract extractions 
with intraocular lens implants.  

He has indicated that he had only an eighth grade education, 
with work experience for a Self Locking Company, in the 
Seneca Ship Yard, and doing excavating for Tile Drainage, 
from 1948 to 1980.  While the record shows that the Veteran 
is now 90 years old, that fact cannot be considered in 
evaluating the current claim.  

The Veteran reported to a VA compensation examiner in 
November 2002 that he retired from working around age 62 
because he was getting too old and couldn't do the work 
anymore.  Prior to his retirement, his doctor reportedly told 
him he should take more time off because of his breathing 
problems.  The examiner commented that the Veteran's 
psychological symptoms had been chronic, but had had minimal 
negative effects on his social and occupational functioning.  

A VA pulmonary specialist in November 2002 noted the 
Veteran's report that he had almost daily wheezes and a 
productive cough, and that had used inhalers daily for 
several years.  The Veteran denied any other pertinent 
symptoms and the examiner did not note any pertinent abnormal 
clinical findings.  The examiner did not comment further on 
the level of impairment due to the disability.  

Another VA psychiatric compensation examiner in January 2003 
indicated that it appeared that the Veteran's occupational 
and social functioning ability had been significantly 
reduced.  The examiner also commented, including in an 
addendum in March 2003, that it appeared that the Veteran was 
unemployable, although his "unemployability primarily stems 
from his non-service connected disabilities," and his 
"service connected disabilities also play a less significant 
part of his unemployability."  The examiner indicated that 
he could not provide a more specific measure of the relative 
effect due to the Veteran's service-connected disability 
without resorting to speculation.  

In March 2003, a VA pulmonary specialist wrote that, "in 
spite of [the Veteran's] subjective pulmonary complaints, 
pulmonary function testing is normal.  There is no disability 
on a pulmonary basis."  

A VA psychiatric compensation examiner in March 2006 noted 
that the Veteran had chronic, multifaceted, and progressive 
medical and psychiatric disabilities, with significant 
impairment in social and industrial adaptive functioning.  He 
assigned a GAF score of 38 and commented that the Veteran 
appeared to be displaying some impairment in reality testing 
or communication.  The examiner concluded that it was at 
least as likely as not that the Veteran's generalized anxiety 
disorder, when viewed in conjunction with his service-
connected bronchitis with COPD, resulted in unemployability.  
He added that that probability most likely increased when 
factors like the Veteran's advanced age, increasing sensory 
deficits, decrease in mobility, and other health related 
issues were taken into consideration.   

Another VA compensation examiner wrote in March 2006 that the 
Veteran was employable based on his service-connected 
bronchitis only.  That examiner noted that the Veteran had 
quit his job as a farm excavator in 1970 due to his nerves.  

The medical evidence shows that, beginning in March 2006, the 
Veteran's service-connected anxiety disorder resulted in such 
significant impairment that he was then, in the VA examiner's 
opinion, unemployable due to that disability.  The Board 
observes that a 100 percent schedular rating has been in 
effect since March 9, 2006, for the Veteran's service-
connected anxiety disorder.  Thus, the question concerns 
whether a TDIU is warranted only prior to that date.  

The medical evidence clearly shows that, prior to the January 
2003 VA compensation examination, the Veteran's service-
connected psychiatric disability had a minimal effect on his 
social and occupational functioning.  While he reported 
almost daily wheezes and a productive cough due to his 
service-connected respiratory disability, the record 
indicates that that disability did not produce significant 
impairment.  

The Board has considered the effect of the Veteran's limited 
education, as well as his experience doing only manual labor.  
Despite his report to a VA examiner in March 2006 that he had 
stopped working in 1970 due to his nerves, the medical 
evidence shows that, prior to January 2003, the impairment 
due to his service-connected psychiatric disability was 
relatively mild and did not render him unemployable.  

There simply is no medical evidence that indicates that, 
prior to the January 2003 VA compensation examination, the 
Veteran was unemployable due in any respect to his service-
connected disabilities.  

Therefore, the Board finds that the Veteran's service-
connected disabilities did not preclude him from obtaining 
and retaining substantially gainful employment prior to 
January 2003.  Accordingly, a TDIU prior to January 2003 is 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In January 2003, however, the Veteran's psychiatric 
disability began to produce significantly more impairment.  
The Board recognizes that the VA examiner at that time noted 
that, although the Veteran was then unemployable, his 
unemployability stemmed primarily from his non-service-
connected disabilities.  However, his service-connected 
disabilities also played a role in causing his 
unemployability, albeit "less significant" than his non-
service-connected disabilities.  The examiner also noted that 
the Veteran slept poorly and had had some suicidal ideation.  
A GAF score of 45 was assigned by the examiner, reflecting 
impairment sufficient to result in an inability to hold a 
job.  

The Board finds that, considering the Veteran's education and 
vocational attainment and considering the available medical 
evidence in the light most favorable to him, his service-
connected disabilities did preclude substantially gainful 
employment, beginning January 28, 2003, the date of the above 
VA psychiatric compensation examination.  

Therefore, resolving all doubt in the Veteran's favor, the 
Board concludes that the criteria for assignment of a TDIU 
were met beginning January 28, 2003.  

In summary, a TDIU prior to January 28, 2003, is denied.  
However, a TDIU is allowed, from January 28, 2003, to March 
9, 2006.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a January 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in October 1999.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the January 2002 letter, 
and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Also, in August 2006, the Appeals Management Center 
notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) prior to January 
28, 2003, is denied.  

A TDIU is allowed from January 28, 2003, to March 9, 2006, 
subject to the law and regulations governing the award of 
monetary benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


